DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-21, and 23-31 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 20, the limitations of the claim in combination with the limitation of a releasable stop to override the brake, to allow the first and second wheels to rotate independent of a position of the seat surface has not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 14, the limitations of second portion of the lift assembly comprises comprising a seat pan defining the seat surface and having a cushion retainer thereon, the seat pan extending from the first side of the frame to the second side of the frame has not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Regarding claim 18, the limitations of the lift assembly comprises a first and second lift subassembly and each of the first and second lift subassemblies comprise a first portion of the lift subassembly mounted to the frame; a second portion of the lift subassembly mounted to the seating surface; a mechanical lift linkage extending from the first portion of the lift subassembly to the second portion of the lift subassembly and an actuator engaging at least the first or extending from the first portion of the lift subassembly to the second portion of the lift subassembly has not been found within the prior art. Moreover, there are no reasons contained within the prior art for the determination that these features are obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./Examiner, Art Unit 3611                                                                                                                                                                                                        


/TONY H WINNER/Primary Examiner, Art Unit 3611